                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA

                             Plaintiff,

-vs-                                                                Criminal Action No.
                                                                    21-00041-01-CR-W-DGK
CARREON L. BROWN,

                        Defendant.
_____________________________________

                   MEMORANDUM OF MATTERS DISCUSSED AND
                   ACTION TAKEN AT PRETRIAL CONFERENCE

The following matters were discussed and action taken during the pretrial conference:

PENDING CHARGES:
Count One: Conspiracy to Distribute Less than 50 Kilograms of Marijuana, in violation of 21
              U.S.C. §§841(a)(1), (b)(1)(D) and 846
Counts Two, Four, Six, Nine, Eleven & Twelve:       Distribution of Marijuana, in violation of 21
              U.S.C. §§841(a)(1) and (b)(1)(D)
Counts Three, Five & Seven:          Distribution of Marijuana Within 1,000 Feet of a Public or
              Private School, in violation of 21 U.S.C. §§841(a)(1) and 860(a)
Counts Eight & Ten: Possession of a Firearm in Furtherance of a Drug Trafficking Offense, in
              violation of 18 U.S.C. §§924(c)(1)(A)

TRIAL COUNSEL:
      Government: Byron Black
           Case Agent:    ATF Special Agent Elizabeth Gentry
      Defense:    Craig Divine

OUTSTANDING MOTIONS:              None

ANTICIPATED MOTIONS:              None other than motions in limine

TRIAL WITNESSES:
     Government:          12-13 with stipulations; 15 without stipulations
     Defense:             1 witness, including Defendant who        ( ) will
                                                                    ( x ) may
                                                                    ( ) will not testify
TRIAL EXHIBITS:
     Government:          Exhibits stemming from: 6 controlled buys; search warrant execution,
                          including photographs; recovered tangible exhibits, including
                          firearm(s), controlled substances and drug paraphernalia
       Defense:           No additional exhibits
DEFENSES:
    ( x ) defense of general denial
    ( ) defenses of general denial and _________________________________________

POSSIBLE DISPOSITION:
     ( ) Definitely for trial                     ( ) Possibly for trial
     ( ) Motion to continue to be filed           ( x) Likely a plea will be worked out

TRIAL TIME:     4 days
      Government’s case including jury selection:    3-3 ½ days
      Defense case: ½ day

STIPULATIONS:
     ( ) not likely
     ( ) not appropriate
     ( x ) likely as to:
           ( x ) chain of custody
           ( x ) identity of controlled substances
           ( ) prior felony conviction
           ( ) interstate nexus of firearm
           ( x ) other: firearm function

UNUSUAL QUESTIONS OF LAW:              None

FILING DEADLINES:

      Witness and Exhibit Lists:
      Government: June 28, 2021
      Defense:     June 28, 2021
      Counsel are requested to list witnesses in alphabetical order on their witness list.

      Exhibit Index, Voir Dire, Jury Instructions: June 28, 2021
      Jury instructions must comply with Local Rule 51.1

      Motions in Limine: June 28, 2021

TRIAL SETTING: Criminal jury trial docket commencing July 12, 2021

OTHER:
    ( )      A _____________________-speaking interpreter is required.
    ( )      Other assistive devices:

      IT IS SO ORDERED.

                                                         /s/ Jill A. Morris
                                                         JILL A. MORRIS
                                                         United States Magistrate Judge
